In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
RANDALL PUCKETT,         *
                         *                         No. 18-564V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: July 1, 2020
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza vaccine;
AND HUMAN SERVICES,      *                         should injury related to vaccine
                         *                         administration (“SIRVA”).
                         *
             Respondent. *
******************** *

Shealene P. Mancuso, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Ronalda E. Kosh, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 1, 2020, the parties filed a joint stipulation concerning the petition
for compensation filed by Randall Puckett on April 19, 2018. Petitioner alleged
that the influenza (“flu”) vaccine he received on September 22, 2016, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused
him to suffer shoulder injury related to vaccine administration (“SIRVA”).
Petitioner further alleges that he suffered the residual effects of this injury for more
than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.




       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

      a. A lump sum payment of $7,237.77, representing reimbursement of
         the State of West Virginia Medicaid lien, in the form of a check
         payable jointly to petitioner and:

                                       Equian, LLC
                               Member: Amy McMasters
                              File No.: 11958805-11904072
                                      P.O. Box 34060
                             Louisville, Kentucky 40232-4060

             This amount represents full satisfaction of any right of
             subrogation, assignment, claim, lien, or cause of action the state of
             West Virginia may have against any individual as a result of any
             Medicaid payments the state of West Virginia has made to or on
             behalf of petitioner from the date of judgment in this case as a
             result of his alleged vaccine-related injury suffered on or about
             September 22, 2016, under Title XIX of the Social Security Act.

             Petitioner agrees to endorse this check to the state of West
             Virginia.

      b. A lump sum of $100,000.00, in the form of a check payable to
         petitioner, which represents compensation for all remaining damages
         that would be available under 42 U.S.C. § 300aa-15(a).




                                           2
       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 18-564V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                3